Citation Nr: 1115941	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  00-07 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to May 1984, from May to August 1985, and from December 1990 to July 1991, including a tour in the Southwest Asia Theater of operations during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2003 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied the Veteran's petition to reopen his previously denied claim for service connection for PTSD since new and material evidence had not been submitted since a final and binding April 2000 rating decision that had earlier considered and denied this claim.

In September 2005, the Board remanded the claim for PTSD for additional development and consideration (in the process also denying other claims the Veteran had appealed for asthma and diabetes mellitus).  When remanding the PTSD claim, the Board pointed out that, since the Veterans Claims Assistance Act of 2000 (VCAA) had eliminated the requirement that a claimant present a 
well-grounded claim at the outset in order to receive VA's assistance with the development of evidence, it was the stated policy of the Veterans Benefits Administration (VBA) that personnel were to develop and readjudicate claims meeting the criteria of § 7(b) of the VCAA if and when they were discovered.  See VAOPGCPREC 3-2001 (Jan. 22, 2001); VBA Fast Letter 00-87 (Nov. 17, 2000).  The Board explained, therefore, that the April 2000 rating decision was to be treated as though it had never been made.  Thus, lacking a prior final denial of this claim, it was therefore appropriate to adjudicate the claim on the merits without first determining whether new and material had been submitted.


The Board issued a decision in May 2009 denying the claim for service connection for an acquired psychiatric disorder, including PTSD, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a May 2009 order, granting a joint motion, the Court vacated the Board's decision and remanded the claim for further development and readjudication in compliance with the directives specified in the joint motion.

So to comply with the Court's order, the Board in turn is remanding the claim to the RO.  The RO rather than the Appeals Management Center (AMC) is the appropriate destination since the Veteran is now being represented by a private attorney.


REMAND

According to the joint motion, a remand is required to attempt to obtain the Veteran's missing service treatment records (STRs).  See 38 U.S.C.A. §§ 5103A(c)(1) (West 2002 & Supp. 2010); see also 38 C.F.R. § 3.159(c)(2), (3) (2010) (VA has an obligation to assist claimants, and will obtain a Veteran's "service medical records" and "other relevant records pertaining to the claimant's active military, naval, or air service.").  

The RO initially requested the Veteran's STRs in April 1996 from the National Personnel Records Center (NPRC), which is a military records repository.  The NPRC indicated in response that "medical records of members discharged after May 1, 1994, from active duty or active/inactive reserves should be in the possession of the Department of Veterans' Affairs, Service Medical Records Center, P.O. Box 150950, St. Louis, Missouri.  A subsequent reply from the National Archives and Records Administration (NARA) in December 1999 also referred the RO to the Service Medical Records Center.  However, VA has not yet requested the Veteran's STRs from VA's Service Medical Records Center.


The RO therefore needs to contact VA's Service Medical Records Center and request any STRs pertaining to this Veteran.  If it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, he must be provided a written explanation of how STRs are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 C.F.R. § 3.159(e)(1).  

Also, although not mentioned in the joint motion, effective July 13, 2010, so during the pendency of this appeal, VA amended its rules for adjudicating disability compensation claims for PTSD, in new subpart (f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The new regulation is effective for claims pending as of July 13, 2010.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).

This new version of subpart (f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, this regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).

These changes are significant to this particular case because the Veteran's claim was denied on the basis that no competent evidence confirmed that he had experienced a stressful event during his service to account for his PTSD diagnosis.  The record shows he was diagnosed with PTSD based on several stressors that allegedly occurred while serving in the Persian Gulf War.  A June 2007 examination report, as well as various VA treatment records, lists this diagnosis of PTSD based on his reported history of witnessing the suicide of a fellow soldier and generalized fear of SCUD missile attacks.  The alleged suicide could not be confirmed.  But his fear of SCUD missile attacks appears to fall within the purview of the new version of 38 C.F.R. § 3.304(f)(3), meaning that independent corroboration is not needed.  Therefore, he should be provided a VA compensation examination to determine whether his PTSD diagnosis is at least partly a result of his generalized fear of SCUD missile attacks, i.e., to determine whether this diagnosis is the result of the "fear of military or terrorist activity" of the type contemplated by the revised 38 C.F.R. § 3.304(f)(3).  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4) (VA must have the Veteran examined for a medical nexus opinion when necessary to fairly decide a claim).  Additionally, for any diagnosis other than PTSD, such as depressive disorder or major depression, the examiner also should comment on whether there is a relationship or correlation to the Veteran's military service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Request the Veteran's service treatment records from VA's Service Medical Records Center.  If it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Veteran a written explanation of how service records are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 C.F.R. § 3.159(e)(1).


2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his PTSD, as well as any other psychiatric disorders shown to be present, including depressive disorder or major depression.

The claims file and a copy of this remand must be provided to the examiner for review and consideration of the pertinent medical and other history.  

The examiner should utilize DSM-IV in arriving at all diagnoses and identify all existing psychiatric disorders.  If PTSD is diagnosed, the examiner must explain whether and how each of the diagnostic criteria is or is not satisfied and identify the stressor(s) supporting the diagnosis.  In particular, the examiner should state whether the Veteran has PTSD based on any stressor during his military service, including especially his generalized fear of SCUD missile attacks during the Persian Gulf War.  In other words, the examiner should indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran has PTSD as a consequence of the type of "fear of military and terrorist activity" contemplated by the revised 38 C.F.R. § 3.304(f)(3).

The Veteran's other alleged stressor of witnessing the suicide of a fellow soldier could not be verified, so remains unsubstantiated.

If a psychiatric disorder other than PTSD is diagnosed, then the examiner also should indicate the likelihood (very likely, as likely as not, or unlikely) the disorder is related to the Veteran's military service.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then readjudicate the claim in light of all additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


